Title: From George Washington to Colonel William Malcom, 27 July 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters [White Plains] 27 July
              1778
          
          I this morning recd yours of the 26th by Capt. Bicker.
            I shall be glad to receive a perfect Return of the State of the Works, and what will be
            necessary for their completion, as soon as possible. In the mean time I shall lay the
            Commissary’s return of provision before the Commy General and desire him to lay in what
            further supply may be necessary. The Qr Mr Genl has given orders to Colo. Hay respectg
            the supernumerary Waggons. If the commanding Officers
            of the two Continental Regiments will make out Returns of the Cloathing wanting and will
            apply to the Cloathier at Fishkill, he will supply them, if he has the Articles. If he
            has not, he must immediately order them from Boston or from Philada.
          Colo. Kosciusko was left at the Fort as acting Engineer and I have always understood is
            fully competent to the Business, I do not therefore see why another is necessary.
          By the 12th Article of the 14th section of the Articles of War you are empowered to
            hold Garrison Courts Martial. If any case occurs which
            affects life or the trial of a Commd Officer, I will, upon application, order a general
            Court Martial.
          I have no objection to the person you mention doing the duty of Major of Brigade. But I
            think the same person may very well perform both duties of Brigade Major and Adjt
            General, as the whole Garrison may be thrown into one Brigade.
          There certainly is reason in your demand of some thing extra for your Expences as
            Commandant of the Posts. I am therefore willing to allow you double your stated
            subsista⟨nce,⟩ but as this, if known, may be drawn into precedent where there is no
            right or real occasion, I would wish you to say nothing about the matter.
          I some time ago directed the German or Armands Regiment to be sent to Fort Arnold as
            the most proper place of security, they being chiefly deserters. But as the order has
            been neglected I now inclose a letter to Colo. Armand or the commanding Officer
            directing him to  repair thither. I
            cannot at present spare Grahams Regiment. A few days ago I sent up eight persons to Fort
            Arnold who were sent from Vermont. If they could be
            confined in any other place, I think it would be more proper, as, if they are really
            inimical, they may make themselves masters of the state of the Garrison, Works
            &ca. If you can see Govr Clinton, you may consult him upon a proper place. I am
            &ca.
        